DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021 has been entered.
Claim Objections
Claim 13 is objected to because of the following informalities:  Line 21, the phrase “assembling” should be changed to “assembly”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 13 line 35, it is unclear as to which of the plurality of first circumferences that the recitation “the first circumference” is referencing.  A first circumference is recited that is directed to a top surface (see line 22, and a first circumference is recited that is directed to a first surface area (see line 30).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 5-296287 A to Watanabe et al. in view of US 5,816,373 to Osterberg et al. and in view of US 5,896,961 to Aida et al.
Watanabe et al. teach in figures 2 or 3 a vibration mitigation apparatus, the vibration mitigation apparatus comprises: a vertically extending housing 22/32, the vertically extending housing comprises: an outer wall 24/34; a primary axis (as along rod 21/31); the primary axis extends vertically; a reciprocating assembly 23/33, the reciprocating assembly is enclosed within the vertically extending housing and moves parallel to the gravitational field of the Earth; the reciprocating assembly comprises a top surface, a central wall and a bottom surface (see figure below); the top surface comprises a first circumference; and a magnetic element 20/30, the magnetic element is attached to the reciprocating assembly and produces eddy currents as the reciprocating assembly moves vertically within the vertically extended housing (see abstract); at least a portion of the central wall is exposed to an airflow between the first end cap and the second end cap (as an upper portion and lower portion of the central wall is not covered by the magnet and thus exposed); the central wall extends around to form a cylinder having a first circumference and a first surface area; the magnetic element is attached to the surface of the central wall; at least a portion of the central wall is not attached to the magnetic element.  However, Watanabe et al. is silent regarding the entire structure of the housing (as they only show a portion) and as such fail to teach the housing comprising: a first end cap; a second end cap; a centrally enclosed area; the vertically extending housing further comprising a pneumatically sealed cylinder; with the primary axis between the first end cap and the second end cap; wherein the first end cap and the second end cap are horizontally aligned along the primary axis; and wherein the first end cap and the second end cap pneumatically seal the 
Osterberg et al. teach a vibration mitigation device comprising a pneumatically sealed cylinder or housing, the housing comprises: a first end cap 114; a second end cap 130; a centrally enclosed area; the vertically extending housing further comprising a pneumatically sealed cylinder (see abstract); a primary axis extends between the first end cap and the second end cap; the first end cap and the second end cap are horizontally aligned along the primary axis; the first end cap and the second end cap pneumatically seal the centrally enclosed area within the outer wall 112.  This structure would have prevented moisture and other particles from entering the volume containing the reciprocating element, as well as reduce the effects of temperature (see abstract).  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply enclosed the space containing the reciprocating assembly Watanabe et al. with end caps for containing a pneumatic fluid as taught by Osterberg et al., as doing so would have prevented unwanted material or moisture from hindering the movement of the reciprocating assembly.  
Watanabe et al. further fail to teach the annular magnetic element covering a second surface area and extends laterally to a second length; wherein the first surface area is larger than the second surface area; wherein the first circumference is greater than the second length.  In essence, the magnetic element of Watanabe et al. is in the form of a single annular element, rather than individual separate smaller magnetic elements space from each other and disposed about the circumference.
Aida et al. teach an eddy current damping device in which individual smaller magnetic elements replace a single larger magnetic element, see figure 20 and column 27 lines 58-66.  . 

	
    PNG
    media_image1.png
    291
    353
    media_image1.png
    Greyscale



Response to Arguments
Applicant’s arguments with respect to claim(s) 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lowth et al. (a.k.a. Nagy) teach an eddy current damper with a plurality of circumferentially spaced apart magnetic elements on a reciprocating assembly.  Ellington et al., Iida, Kuehnel each teach an eddy current damper.  Denne teaches a pneumatically sealed damper.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
April 1, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657